DETAILED ACTION
Claims 1-7 (filed 01/28/2022) have been considered in this action.  Claims 1 and 4 have been amended.  Claims 2-3 and 5-7 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 6 paragraph 2, filed 01/28/2022, with respect to objections to the specification, including to the title, have been fully considered and are persuasive.  The objections of the specification has been withdrawn. 

Applicant’s arguments, see page 6 paragraph 3, filed 01/28/2022, with respect to objections to the drawings have been fully considered and are persuasive.  The objections of the drawings has been withdrawn. 

Applicant’s arguments, see page 6 paragraph 6, filed 01/28/2022, with respect to rejection of claims 1-3 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-3 under 35 U.S.C. 112(b) has been withdrawn. 
page 6 paragraph 7, filed 01/28/2022, with respect to rejection of claims 1, 3-4 and 7 under 35 U.S.C. 102 and claims 2 and 5-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of all claims under grounds of prior art has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Esposito (Reg. No. 65,071) on 02/28/2022.

The application has been amended as follows: 
Replace Claim 1 with the following:
A numerical controller comprising: 
	an acceleration/deceleration start position calculation unit that, in response to the numerical controller determining that a drill bit is predetermined bite portion; and
	a spindle load measurement unit that measures a spindle load, wherein 
	the acceleration/deceleration start position calculation unit is further configured to accelerate the spindle feed rate from the bite velocity to the commanded feed rate in response to the numerical controller determining that the drill bit has exited the predetermined bite portion of the workpiece after passage through a velocity recovery point, the determination that the drill bit has exited the predetermined bite portion of the workpiece being made when the measured spindle load is determined to be constant.

Replace Claim 2 with the following:
The numerical controller according to claim 1, wherein the acceleration/deceleration start position calculation unit identifies a position where the spindle load is increased as the predetermined bite portionin prior machining.

Replace Claim 3 with the following:
The numerical controller according to claim1, wherein the acceleration/deceleration start position calculation unit identifies the predetermined bite portion based on a setting value or a command from a machining program.

Replace Claim 4 with the following:
The numerical controller according to claim 1, 

	wherein the acceleration/deceleration start position calculation unit is further configured to in response to the numerical controller determining that the drill bit is approaching a penetration portion of the workpiece.

Cancel Claim 5

Cancel Claim 6

Cancel Claim 7


Claim 8:

A method for controlling a spindle feed rate comprising: 
	in response to a numerical controller determining that a drill bit is approaching a predetermined bite portion of a workpiece, decelerating, by an acceleration/deceleration start position calculation unit, the spindle feed rate to a bite velocity lower than a commanded feed rate when drilling is carried out, and maintaining the bite velocity throughout drilling of the predetermined bite portion;
	measuring, by a spindle load measurement unit, a spindle load; and	
accelerating, by the acceleration/deceleration start position calculation unit, the spindle feed rate from the bite velocity to the commanded feed rate in response to the numerical controller determining that the drill bit has exited the predetermined bite portion of the workpiece after passage through a velocity recovery point, the determination that the drill bit has exited the predetermined bite portion of the workpiece being made when the measured spindle load is determined to be constant.

Add new Claim 9:

The method according to claim 8, further comprising: 
identifying, by the acceleration/deceleration start position calculation unit, a position where the spindle load is increased as the predetermined bite portion in prior machining.



Claim 10:

The method according to claim 8, further comprising: 
identifying, by the acceleration/deceleration start position calculation unit, the predetermined bite portion based on a setting value or a command from a machining program.

Add new Claim 11:

The method according to claim 8, further comprising:  
decelerating, by the acceleration/deceleration start position calculation unit, the spindle feed rate to a penetration velocity lower than the commanded feed rate in response to the numerical controller determining that the drill bit is approaching a penetration portion of the workpiece.



The following is an examiner’s statement of reasons for allowance: Based upon the prior art of record, no reference or obvious combination of references has been found to teach the features relating to the bite portion.  More specifically, no prior art has been found which suggests a predetermined bite portion in which a drill feed rate is slowed and maintained through the predetermined bite portion and which accelerates to a commanded feed rate when a spindle load is determined to be constant as the point when the maintaining of the bite velocity is ended.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116